EXHIBIT 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

DATED AS OF JULY 3, 2003

 

BY AND BETWEEN

 

CV THERAPEUTICS, INC.

 

AND

 

ACQUA WELLINGTON NORTH AMERICAN EQUITIES FUND, LTD.



--------------------------------------------------------------------------------

ARTICLE I.    DEFINITIONS    1

Section 1.1

   Definitions    1 ARTICLE II.    PURCHASE AND SALE OF COMMON STOCK    5

Section 2.1

   Purchase and Sale of Stock    5

Section 2.2

   The Shares    5

Section 2.3

   Registration Statement    5

Section 2.4

   Purchase Price and Effective Date    5 ARTICLE III.    REPRESENTATIONS AND
WARRANTIES    5

Section 3.1

   Representations and Warranties of the Company    5

Section 3.2

   Representatives and Warranties of the Purchaser    12 ARTICLE
IV.    COVENANTS    13

Section 4.1

   Securities Compliance    13

Section 4.2

   Registration and Listing    14

Section 4.3

   Compliance with Laws    14

Section 4.4

   Keeping of Records and Books of Account    14

Section 4.5

   Limitations on Holdings and Issuances    14

Section 4.6

   Post-Effective Amendment to Registration Statement    14

Section 4.7

   Other Agreements and Other Financings    15

Section 4.8

   Stop Orders    15

Section 4.9

   Amendments to the Registration Statement    16

Section 4.10

   Prospectus Delivery    16

Section 4.11

   Selling Restrictions; Volume Limitations    16

Section 4.12

   Non-Public Information    17

Section 4.13

   Carlin Equities Corp.    17

ARTICLE V.    OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES

   17

Section 5.1

   Opinion of Counsel and Certificate    17

Section 5.2

   Conditions Precedent to the Obligation of the Company to Sell the Shares   
17

Section 5.3

   Conditions Precedent to the Obligation of the Purchaser To Accept a Draw Down
or Call Option Grant and Purchase the Shares    18 ARTICLE VI.    DRAW DOWN
TERMS; CALL OPTION    20

Section 6.1

   Draw Down Terms    20

Section 6.2

   Purchaser’s Call Option    22

Section 6.3

   Aggregate Limit    23



--------------------------------------------------------------------------------

ARTICLE VII.    TERMINATION    24

Section 7.1

   Term, Termination by Mutual Consent    24

Section 7.2

   Other Termination    24

Section 7.3

   Effect of Termination    24 ARTICLE VIII.    INDEMNIFICATION    25

Section 8.1

   General Indemnity    25

Section 8.2

   Indemnification Procedures    26 ARTICLE IX.    MISCELLANEOUS    27

Section 9.1

   Fees and Expenses    27

Section 9.2

   Specific Enforcement, Consent to Jurisdiction    27

Section 9.3

   Entire Agreement; Amendment    28

Section 9.4

   Notices    28

Section 9.5

   Waivers    29

Section 9.6

   Headings    29

Section 9.7

   Successors and Assigns    29

Section 9.8

   Governing Law    29

Section 9.9

   Survival    29

Section 9.10

   Counterparts    29

Section 9.11

   Publicity    29

Section 9.12

   Severability    30

Section 9.13

   Further Assurances    30



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 3,
2003, is made by and between CV Therapeutics, Inc., a Delaware corporation (the
“Company”) and Acqua Wellington North American Equities Fund, Ltd., an
international business company incorporated under the laws of the Commonwealth
of The Bahamas (the “Purchaser”).

 

RECITALS

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Purchaser and the
Purchaser shall purchase up to a maximum of $100,000,000 of shares of the
Company’s common stock, $.001 par value per share (“Common Stock”), or the
Nasdaq Limit (as such term is defined below), whichever occurs first.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

AGREEMENT

 

ARTICLE I.

DEFINITIONS

 

Section 1.1    Definitions.

 

(a)    “Acceptable Financing” shall have the meaning assigned to such term in
Section 4.7(b) hereof.

 

(b)    “Aggregate Limit” shall have the meaning assigned to such term in Section
2.1 hereof.

 

(c)    “Articles” shall have the meaning assigned to such term in Section 3.1(c)
hereof.

 

(d)    “Bylaws” shall have the meaning assigned to such term in Section 3.1(c)
hereof.

 

(e)    “Call Option” means the transactions contemplated under Section 6.2 of
this Agreement.

 

(f)    “Call Option Amount” shall mean the actual amount of proceeds received by
the Company by a Call Option under this Agreement.

 

(g)    “Call Option Amount Requested” shall mean the amount of a Call Option
requested by the Company as provided in Section 6.2 hereof.

 

(h)    “Call Option Notice” shall mean a notice sent to the Company on the
Trading Day the Purchaser elects to exercise a Call Option, as provided in
Section 6.2(e) hereof,

 

1



--------------------------------------------------------------------------------

and substantially in the form attached hereto as Exhibit E.

 

(i)    “Commission” shall mean the Securities and Exchange Commission or any
successor entity.

 

(j)    “Commission Documents” shall mean all reports, schedules, forms,
statements and other documents filed by the Company with the Commission pursuant
to the reporting requirements of the Exchange Act, including material filed
pursuant to Section 13(a) or 15(d) of the Exchange Act, which have been
previously filed by the Company and which shall be filed by the Company in the
future during the Investment Period, including, without limitation the Form 10-K
filed by the Company for the year ended December 31, 2002 (the “2002 Form
10-K”), and shall include all information contained in such filings and all
filings incorporated by reference therein.

 

(k)    “Commission Filings” means the Registration Statement, as the same may be
amended from time to time, and all other filings made by the Company with the
Commission prior to or after the Effective Date pursuant to the Exchange Act.

 

(l)    “Common Stock” shall have the meaning assigned to such term in the
Recitals.

 

(m)    “Draw Down” means the transactions contemplated under Section 6.1 of this
Agreement.

 

(n)    “Draw Down Amount” means the actual amount of proceeds received by the
Company by a Draw Down under this Agreement.

 

(o)    “Draw Down Amount Requested” shall mean the amount of a Draw Down
requested by the Company in its Draw Down Notice as provided in Section 6.1(j)
hereof.

 

(p)    “Draw Down Discount Price” shall have the meaning assigned to such term
in Section 6.1(b) hereof.

 

(q)    “Draw Down Exercise Date” shall have the meaning assigned to such term in
Section 6.1(a) hereof.

 

(r)    “Draw Down Notice” shall mean a notice sent by the Company to exercise a
Draw Down as provided in Section 6.1(j) hereof.

 

(s)    “Draw Down Pricing Period” shall mean a period of eighteen (18)
consecutive Trading Days following a Draw Down Notice, or such other period
mutually agreed upon by the Purchaser and the Company.

 

(t)    “Effective Date” shall mean July 3, 2003.

 

(u)    “Environmental Laws” shall have the meaning assigned to such term in
Section 3.1(r) hereof.

 

(v)    “Event Period” shall have the meaning assigned to such term in Section

 

2



--------------------------------------------------------------------------------

7.2 hereof.

 

(w)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.

 

(x)    “GAAP” shall mean generally accepted accounting principles in the United
States of America as applied by the Company.

 

(y)    “Indebtedness” shall have the meaning assigned to such term in Section
3.1(k) hereof.

 

(z)    “Investment Period” shall have the meaning assigned to such term in
Section 7.1 hereof.

 

(aa)    “Market Capitalization” shall be calculated on the Trading Day preceding
each Draw Down Pricing Period and shall be the product of (x) the number of
shares of Common Stock outstanding and (y) the closing bid price of the Common
Stock, both as determined by Bloomberg Financial LP using the DES and HP
functions.

 

(bb)    “Material Adverse Effect” shall mean any effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and affiliates, taken as a
whole, and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to enter into and
perform any of its obligations under this Agreement in any material respect.

 

(cc)    “Material Agreements” shall have the meaning assigned to such term in
Section 3.1(s) hereof.

 

(dd)    “Material Change in Ownership” shall mean that the owners of 5% or more
of the outstanding Common Stock and the Company’s officers and directors shall
beneficially own in the aggregate less than 2% of the outstanding Common Stock.

 

(ee)    “Nasdaq” means the Nasdaq National Market or any successor thereto.

 

(ff)    “Nasdaq Limit” means that number of shares which is one less than twenty
percent (20.0%) of the issued and outstanding shares of the Company’s Common
Stock as of the Effective Date.

 

(gg)    “Other Financing” shall have the meaning assigned to such term in
Section 4.7(b) hereof.

 

(hh)    “Plan” shall have the meaning assigned to such term in Section 3.1(y)
hereof.

 

(ii)    “Post-Effective Amendment” shall have the meaning assigned to such term
in Section 2.3 hereof.

 

(jj)    “Prospectus” as used in this Agreement means the prospectus in the form

 

3



--------------------------------------------------------------------------------

to be included in the Post-Effective Amendment, as supplemented by any
supplement to the Prospectus filed with the Commission pursuant to Rule 424(b)
promulgated under Securities Act, or, if the prospectus included in the
Post-Effective Amendment omits information in reliance on Rule 430A under the
Securities Act, and such information is included in a prospectus filed with the
Commission pursuant to Rule 424(b) under the Securities Act, the term
“prospectus” as used in this Agreement means the prospectus in the form to be
included in the Post-Effective Amendment as supplemented by the addition of the
Rule 430A information contained in the Prospectus filed with the Commission
pursuant to Rule 424(b).

 

(kk)    “Registration Statement” shall mean the registration statement on Form
S-3, Commission File Number 333-59318, under the Securities Act, filed by the
Company with the Commission, as such Registration Statement may be amended from
time to time, including by the Post-Effective Amendment (as defined in Section
2.3 hereof).

 

(ll)    “Section 6.1(m) Notice” shall have the meaning assigned to such term in
Section 6.1(m) hereof.

 

(mm)    “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations of the Commission thereunder.

 

(nn)    “Settlement Date” shall have the meaning assigned to such term in
Section 6.1(d) hereof.

 

(oo)    “Shares” shall mean, collectively, the shares of Common Stock of the
Company issuable to the Purchaser upon exercise of any Draw Down and those
shares of Common Stock issuable to the Purchaser upon exercise of any Call
Option.

 

(pp)    “Significant Subsidiary” shall have the meaning assigned to such term in
Section 3.1(g) hereof.

 

(qq)    “Subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries.

 

(rr)    “Threshold Price” is the lowest price at which the Company may set in
the Draw Down Notice to sell Shares during each Draw Down Pricing Period (not
taking into account the Draw Down Discount Price during such Draw Down Pricing
Period); provided, however, that at no time shall the Threshold Price be set
below ten dollars ($10.00) per share unless the Company and the Purchaser
mutually agree.

 

(ss)    “Trading Day” shall mean a trading day on the Nasdaq.

 

(tt)    “Trading Day Number” shall have the meaning assigned to such term in
Section 6.1(m) hereof.

 

(uu)    “Truncated Draw Down Allocation Amount” shall mean the portion of the
Draw Down Amount Requested that is allocated to the purchase of Shares in
accordance with Section 6.1 hereof for each Trading Day in a reduced Draw Down
Pricing Period (as provided in

 

4



--------------------------------------------------------------------------------

Section 6.1(m) hereof) that (i) the VWAP equals or exceeds the Threshold Price,
and (ii) the VWAP is below the Threshold Price and the Purchaser elects to
purchase the Common Stock at the Threshold Price in accordance with clauses (i)
and (m) of Section 6.1 hereof.

 

(vv)    “VWAP” shall mean the daily volume weighted average price (based on a
Trading Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Company on the
Nasdaq as reported by Bloomberg Financial LP using the AQR function.

 

ARTICLE II.

PURCHASE AND SALE OF COMMON STOCK

 

Section 2.1     Purchase and Sale of Stock.  Subject to the terms and conditions
of this Agreement, the Company shall issue and sell to the Purchaser and the
Purchaser shall purchase from the Company during the Investment Period up to a
maximum of $100,000,000 of shares of Common Stock or the Nasdaq Limit, whichever
occurs first (the “Aggregate Limit”) through (i) up to twenty-four (24) Draw
Downs (unless the Purchaser and the Company mutually agree to a different number
of Draw Downs) during the Investment Period as provided in Section 6.1 hereof
and (ii) one (1) or more Call Options which the Company may in its discretion
grant to the Purchaser and which may be exercised by the Purchaser during the
applicable Draw Down Pricing Period, as provided in Section 6.2 hereof. The
aggregate dollar amount of all Draw Down Amounts and Call Option Amounts
pursuant to the terms and conditions of this Agreement shall not exceed the
Aggregate Limit.

 

Section 2.2    The Shares.  The Company has or will have authorized and has or
will have reserved, and covenants to continue to so reserve once reserved,
subject to Section 4.3(b) hereof, free of preemptive rights and other similar
contractual rights of stockholders, a sufficient number of its authorized but
unissued shares of its Common Stock to cover the Shares to be issued in
connection with all Draw Downs and Call Options requested under this Agreement,
in any case prior to the issuance to the Purchaser of such Shares under this
Agreement.

 

Section 2.3    Registration Statement.  The Company has prepared and filed with
the Commission in accordance with the provisions of the Securities Act, the
Registration Statement, which was declared effective by the Commission on July
24, 2001. Pursuant to Section 4.6, the Company will file with the Commission a
post-effective amendment to the Registration Statement describing this Agreement
(the “Post-Effective Amendment”).

 

Section 2.4    Purchase Price and Effective Date.  In consideration of and in
express reliance upon the representations, warranties, covenants, terms and
conditions of this Agreement, the Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to purchase, that number of the Shares to be
issued in connection with each Draw Down and exercise of each Call Option in
accordance with the terms and conditions of this Agreement.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1    Representations and Warranties of the Company.  The Company
hereby makes the following representations and warranties to the Purchaser as of
the Effective Date:

 

5



--------------------------------------------------------------------------------

(a)    Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has the requisite corporate power to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted. As of the
Effective Date, the Company does not have any subsidiaries (as defined in
Section 3.1(g)) except as set forth in the Commission Documents, the Commission
Filings or on Schedule 3.1(a) attached hereto. The Company and each such
Subsidiary is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction in which the failure to be so qualified will not have a
Material Adverse Effect.

 

(b)    Authorization, Enforcement.  The Company has the requisite corporate
power and authority to enter into and perform this Agreement and to issue and
sell the Shares in accordance with the terms hereof. Except for approvals of the
Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Shares to the Purchaser hereunder, the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action, and, except as
contemplated by Section 2.2, no further consent or authorization of the Company
or its Board of Directors or stockholders is required. This Agreement has been
duly executed and delivered by the Company. This Agreement constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(c)    Capitalization.  The authorized capital stock of the Company and the
shares thereof issued and outstanding as of the Effective Date are set forth in
the Commission Documents, the Commission Filings or on Schedule 3.1(c) attached
hereto. All of the outstanding shares of Common Stock have been duly and validly
authorized, and are fully paid and nonassessable. Except as set forth in this
Agreement or as set forth in the Commission Documents, the Commission Filings or
on Schedule 3.1(c) attached hereto, as of the Effective Date, no shares of
Common Stock are entitled to preemptive rights or registration rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company. Furthermore,
except as set forth in this Agreement, the Commission Documents, the Commission
Filings or on Schedule 3.1(c) attached hereto, as of the Effective Date, there
are no contracts, commitments, understandings, or arrangements by which the
Company is or may become bound to issue additional shares of the capital stock
of the Company or options, securities or rights convertible into shares of
capital stock of the Company. Except for customary transfer restrictions
contained in agreements entered into by the Company in order to sell restricted
securities or as set forth in the Commission Documents, the Commission Filings
or on Schedule 3.1(c) attached hereto, as of the Effective Date, the Company is
not a party to, and it has no knowledge of, any agreement restricting the voting
or transfer of any shares of the capital stock of the Company. Except as set
forth in the Commission Documents, the Commission Filings or on Schedule 3.1(c)
attached hereto, the offer and sale of all capital stock,

 

6



--------------------------------------------------------------------------------

convertible securities, rights, warrants, or options of the Company issued prior
to the Effective Date complied with all applicable federal and state securities
laws, and no stockholder has a right of rescission or damages with respect
thereto which would have a Material Adverse Effect. The Company has furnished or
made available to the Purchaser true and correct copies of the Company’s
Certificate of Incorporation as in effect on the Effective Date (the
“Articles”), and the Company’s Bylaws as in effect on the Effective Date (the
“Bylaws”).

 

(d)    Issuance of Shares.  The Shares to be issued under this Agreement have
been or will be (prior to issuance to the Purchaser hereunder) duly authorized
by all necessary corporate action and, when paid for or issued in accordance
with the terms hereof, the Shares shall be validly issued and outstanding, fully
paid and nonassessable, and the Purchaser shall be entitled to all rights
accorded to a holder of Common Stock.

 

(e)    No Conflicts.  The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated herein do not (i) violate any provision of the Company’s Articles
or Bylaws, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Company is a party, (iii)
create or impose a lien, charge or encumbrance on any property of the Company
under any agreement or any commitment to which the Company is a party or by
which the Company is bound or by which any of its respective properties or
assets are bound, or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Company or any of
its subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, except, in all cases, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect.
The Company is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement, or
issue and sell the Shares to the Purchaser in accordance with the terms hereof
(other than any filings which may be required to be made by the Company with the
Commission or Nasdaq subsequent to the Effective Date, including but not limited
to the Post-Effective Amendment under Section 2.3, and any registration
statement, prospectus or prospectus supplement which has been or may be filed
pursuant hereto); provided, however, that, for purposes of the representation
made in this sentence, the Company is assuming and relying upon the accuracy of
the representations, warranties and agreements of the Purchaser herein.

 

(f)    Commission Documents, Financial Statements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act and, except as
disclosed in the Commission Documents, the Commission Filings or on Schedule
3.1(f) attached hereto, as of the Effective Date the Company has timely filed
all Commission Documents. The Company has delivered or made available to the
Purchaser true and complete copies of the Commission Documents filed with the
Commission since December 31, 2002 and prior to the Effective Date. The Company
has not provided to the Purchaser any information which, according to applicable
law, rule or regulation, should have been disclosed publicly by the Company but
which has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

As of its date, the 2002 Form 10-K complied in all material respects with the
requirements of the Exchange Act and other federal, state and local laws, rules
and regulations applicable to it, and, as of its date, such Form 10-K did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the Commission
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 

(g)    Subsidiaries.  The Commission Documents, the Commission Filings or
Schedule 3.1(g) attached hereto set forth each Significant Subsidiary of the
Company as of the Effective Date, showing the jurisdiction of its incorporation
or organization and showing the percentage of the Company’s ownership of the
outstanding stock or other interests of such Significant Subsidiary. Except as
set forth in the Commission Documents, the Commission Filings or Schedule 3.1(g)
attached hereto, none of such subsidiaries is a Significant Subsidiary.
“Significant Subsidiary” shall mean a “significant subsidiary” as defined in
Regulation S-X.

 

(h)    No Material Adverse Effect or Material Change in Ownership.  Since the
Effective Date, the Company has not experienced or suffered any Material Adverse
Effect except continued losses from operations, or any Material Change in
Ownership.

 

(i)    No Undisclosed Liabilities.  Except as disclosed in the Commission
Documents, the Commission Filings or on Schedule 3.1(i) attached hereto, neither
the Company nor any of its subsidiaries has any liabilities, obligations, claims
or losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) that would be required to be disclosed on a
balance sheet of the Company or any Subsidiary (including the notes thereto) in
conformity with GAAP and are not disclosed in the Commission Documents or
Commission Filings, other than those incurred in the ordinary course of the
Company’s or its subsidiaries respective businesses since March 31, 2003 and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect.

 

(j)    No Undisclosed Events or Circumstances.  No event or circumstance has
occurred or exists with respect to the Company or its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, except for events or circumstances which, individually or in the
aggregate, do not or would not have a Material Adverse Effect.

 

(k)    Indebtedness.  The Commission Documents or Commission Filings as of March
31, 2003 set forth all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments through such

 

8



--------------------------------------------------------------------------------

date. For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $1,000,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others in excess of $1,000,000, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $1,000,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

 

(l)    Title To Assets.  Each of the Company and its subsidiaries has good and
marketable title to all of their respective real and personal property reflected
in the Commission Documents or the Commission Filings, free of any mortgages,
pledges, charges, liens, security interests or other encumbrances, except for
those indicated in the Commission Documents, the Commission Filings or on
Schedule 3.1(l) attached hereto or those that do not or would not have a
Material Adverse Effect. All said real property leases of the Company are valid
and subsisting and in full force and effect in all material respects.

 

(m)    Actions Pending.  There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any Subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. Except as set forth in the Commission Documents, the
Commission Filings or on Schedule 3.1(m) attached hereto, there is no action,
suit, claim, investigation or proceeding pending or, to the knowledge of the
Company, threatened, against or involving the Company, any Subsidiary or any of
their respective properties or assets and which, if determined adversely to the
Company or its Subsidiary, would have a Material Adverse Effect.

 

(n)    Compliance With Law.  The business of the Company and the subsidiaries
has been and is presently being conducted in all material respects in accordance
with all applicable federal, state and local governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents, the
Commission Filings or on Schedule 3.1(n) attached hereto, and except as,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. The Company and each of its subsidiaries have all franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals necessary for the conduct of its business as now being conducted by
it, except where the failure to possess such franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.

 

(o)    Certain Fees.  Except for the placement fee payable by the Company to
Alder Creek Capital, L.L.C., Member NASD/SIPC, no brokers, finders or financial
advisory fees or commissions will be payable by the Company or any Subsidiary
with respect to the transactions contemplated by this Agreement.

 

(p)    Disclosure.  To the best of the Company’s knowledge, neither this
Agreement or the Schedules hereto nor any other documents, certificates or
instruments furnished to the Purchaser by or on behalf of the Company or any
Subsidiary in connection with

 

9



--------------------------------------------------------------------------------

the transactions contemplated by this Agreement contain any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.

 

(q)    Operation Of Business.  The Company or one or more of its subsidiaries
owns or controls all patents, trademarks, service marks, trade names,
copyrights, licenses and authorizations of the Company or its subsidiaries as
set forth in the Commission Documents, the Commission Filings or on Schedule
3.1(q) attached hereto, and all rights with respect to the foregoing, which are
necessary for the conduct of its business as now conducted without, to the
Company’s knowledge, any conflict with the rights of others, except to the
extent set forth in the Commission Documents or the Commission Filings and
except to the extent that any such conflict would not have a Material Adverse
Effect.

 

(r)    Environmental Compliance.  Except as disclosed in the Commission
Documents, Commission Filings or on Schedule 3.1(r) attached hereto, the Company
and each of its subsidiaries have obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or would
not have a Material Adverse Effect. “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not individually or in the
aggregate have a Material Adverse Effect, to the best of the Company’s
knowledge, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or its subsidiaries that violate or could reasonably be expected to violate any
Environmental Law after the Effective Date or that could reasonably be expected
to give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.

 

(s)    Material Agreements.  Except as set forth in the Commission Documents,
the Commission Filings or on Schedule 3.1(s) attached hereto, neither the
Company nor any Subsidiary of the Company is a party to any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the Commission as an exhibit to
an annual report on Form 10-K (collectively, “Material Agreements”). The Company
and each of its subsidiaries has in all material respects performed all the
obligations required to be performed by them to date under the Material
Agreements, have received no notice of default by the Company thereunder and, to
the best of the Company’s knowledge, are not in default under any Material
Agreement now in effect, the

 

10



--------------------------------------------------------------------------------

result of which would have a Material Adverse Effect.

 

(t)    Transactions With Affiliates.  Except as set forth in the Commission
Documents, the Commission Filings or on Schedule 3.1(t) attached hereto, there
are no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions exceeding $60,000
between (a) the Company or any Subsidiary, on the one hand, and (b) any person
or entity who would be covered by Item 404(a) of Regulation S-K, on the other
hand.

 

(u)    Securities Act.  The Company has complied in all material respects with
all applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares hereunder.

 

(i)    Each Prospectus included as part of the Post-Effective Amendment or as
part of any amendment or supplement thereto, or filed pursuant to Rule 424 under
the Securities Act, will comply when so filed in all material respects with the
provisions of the Securities Act. The Commission has not issued any order
preventing or suspending the use of any Prospectus.

 

(ii)    The Company meets the requirements for the use of Form S-3 under the
Securities Act. The Post-Effective Amendment, in the form in which it will
become effective, and also in such form as it may be amended or supplemented
from time to time, and the Prospectus and any supplement or amendment thereto
when filed with the Commission under Rule 424(b) under the Securities Act, will
comply in all material respects with the provisions of the Securities Act and
will not at any such time contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they are made,
not misleading, except that this representation and warranty does not apply to
statements in or omissions from the Post-Effective Amendment or the Prospectus
made in reliance upon and in conformity with information relating to the
Purchaser furnished to the Company in writing by or on behalf of the Purchaser
expressly for use therein.

 

(iii)    The Company has not distributed and, prior to the completion of the
distribution of the Shares, will not distribute any offering material in
connection with the offering and sale of the Shares other than the Registration
Statement, the related prospectus or other materials, if any, permitted by the
Securities Act.

 

(v)    Employees.  As of the Effective Date, neither the Company nor any
Subsidiary of the Company has any collective bargaining arrangements or
agreements covering any of its employees, except as set forth in the Commission
Documents, the Commission Filings or on Schedule 3.1(v) attached hereto. As of
the Effective Date, except as disclosed in the Registration Statement, the
Commission Documents, the Commission Filings or Schedule 3.1(v), no officer,
consultant or key employee of the Company or any Subsidiary whose termination,
either individually or in the aggregate, would have a Material Adverse Effect,
has terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.

 

(w)    Use of Proceeds.  The proceeds from the sale of the Shares will be used

 

11



--------------------------------------------------------------------------------

by the Company and its subsidiaries as set forth in the Post-Effective
Amendment.

 

(x)    Public Utility Holding Company Act and Investment Company Act
Status.  The Company is not a “holding company” or a “public utility company” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended. The Company is not, and as a result of and immediately upon Effective
Date will not be, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

(y)    ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its subsidiaries
which is or would have a Material Adverse Effect. The execution and delivery of
this Agreement and the issue and sale of the Shares will not involve any
transaction which is subject to the prohibitions of Section 406 of ERISA or in
connection with which a tax could be imposed pursuant to Section 4975 of the
Internal Revenue Code of 1986, as amended. As used in this Section 3.1(y), the
term “Plan” shall mean an “employee pension benefit plan” (as defined in Section
3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.

 

(z)    Acknowledgment Regarding Purchaser’s Purchase of Shares.  The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Purchaser is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Purchaser or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Purchaser’s purchase of the Shares.

 

Section 3.2    Representatives and Warranties of the Purchaser.  The Purchaser
hereby makes the following representations and warranties to the Company:

 

(a)    Organization and Standing of the Purchaser.  The Purchaser is an
international business company duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of The Bahamas.

 

(b)    Authorization and Power.  The Purchaser has the requisite corporate power
and authority to enter into and perform this Agreement and to purchase the
Shares in accordance with the terms hereof. The execution, delivery and
performance of this Agreement by Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Purchaser, its
Board of Directors or stockholders is required. This Agreement has been duly
executed and delivered by the Purchaser. This Agreement constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s

 

12



--------------------------------------------------------------------------------

rights and remedies or by other equitable principles of general application.

 

(c)    No Conflicts.  The execution, delivery and performance of this Agreement
and the consummation by the Purchaser of the transactions contemplated hereby
and thereby or relating hereto do not and will not (i) result in a violation of
such Purchaser’s charter documents or bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Purchaser is a party, (iii) create or impose or lien,
charge or encumbrance on any property of the Purchaser under any agreement or
any commitment to which the Purchaser is party or by which the Purchaser is
bound or by which any of its respective properties or assets are bound, or (iv)
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to the Purchaser or its
properties, except for such conflicts, defaults and violations as would not,
individually or in the aggregate, prohibit or otherwise interfere with the
ability of the Purchaser to enter into and perform its obligations under this
Agreement in any material respect. The Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or to purchase the Shares in accordance
with the terms hereof; provided, however, that for purposes of the
representation made in this sentence, the Purchaser is assuming and relying upon
the accuracy of the representations, warranties and agreements of the Company
herein.

 

(d)    Information.  The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Shares which have
been requested by the Purchaser. The Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. The Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares. The Purchaser understands that it (and not the Company) shall be
responsible for its own tax liabilities that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

(e)    Carlin Equities Corp.  Carlin Equities Corp. (“Carlin”) is not an
affiliate of the Purchaser and will receive commissions from the Purchaser which
will not exceed customary brokerage commissions.

 

ARTICLE IV.

COVENANTS

 

The Company covenants with the Purchaser, and the Purchaser covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period.

 

Section 4.1    Securities Compliance.  The Company shall notify the Commission
and Nasdaq, if applicable, in accordance with their rules and regulations, of
the transactions contemplated by this Agreement, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid

 

13



--------------------------------------------------------------------------------

issuance of the Shares to the Purchaser.

 

Section 4.2    Registration and Listing.  The Company will take all action
necessary to cause its Common Stock to continue to be registered under Sections
12(b) or 12(g) of the Exchange Act, will comply in all respects with its
reporting and filing obligations under the Exchange Act, and will not take any
action or file any document (whether or not permitted by the Securities Act) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein. The Company will take all action necessary to continue the
listing or trading of its Common Stock and the listing of the Shares purchased
by Purchaser hereunder on Nasdaq or any relevant market or system, if
applicable, and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Nasdaq or any relevant
market or system.

 

Section 4.3    Compliance with Laws.

 

(a)    The Company shall comply, and cause each Subsidiary to comply, with all
applicable laws, rules, regulations and orders (including without limitation
Rule 415(a)(4) under the Securities Act) noncompliance with which would have a
Material Adverse Effect.

 

(b)    The Purchaser shall comply with all applicable laws, rules, regulations
and orders in connection with this Agreement and the transactions contemplated
hereby. Without limiting the foregoing, the Purchaser shall comply with the
requirements of the Securities Act and the Exchange Act including without
limitation Rule 415(a)(4) under the Securities Act and Rule 10b-5 and Regulation
M under the Exchange Act.

 

Section 4.4    Keeping of Records and Books of Account.  The Company shall keep
and cause each Subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and its
subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

 

Section 4.5    Limitations on Holdings and Issuances.  At no time during the
term of this Agreement shall the Purchaser directly or indirectly own more than
fourteen and nine-tenths percent (14.9%) of the then issued and outstanding
shares of Common Stock. The Company will not be obligated to issue and the
Purchaser will not be obligated to purchase any shares of the Common Stock which
would result in the issuance under this Agreement to Purchaser at any time of
more than fourteen and nine-tenths percent (14.9%) of the then issued and
outstanding shares of the Common Stock.

 

Section 4.6    Post-Effective Amendment to Registration Statement.  The Company
will endeavor to cause the Post-Effective Amendment to be filed and declared
effective as soon as reasonably practicable and will advise the Purchaser
promptly and, if requested by the Purchaser, will confirm such advice in
writing, when it receives notice that the Registration Statement, as so amended,
has become effective.

 

14



--------------------------------------------------------------------------------

Section 4.7    Other Agreements and Other Financings.

 

(a)    The Company shall not enter into any agreement in which the terms of such
agreement would restrict or impair the right to perform of the Company or any
Subsidiary under this Agreement or the Articles.

 

(b)    The Company shall notify the Purchaser if the Company enters into any
definitive agreement with a third party, the principal purpose of which is to
secure an Other Financing (as defined below) during a Draw Down Pricing Period.
During such Draw Down Pricing Period, the Purchaser shall have the option to
purchase Shares of the Draw Down Amount Requested by the Company for such Draw
Down Pricing Period at (i) the Purchaser’s price as provided in this Agreement,
(ii) the third party’s price, net of such third party’s discount and fees, or
(iii) the Purchaser may elect to not purchase Common Stock for that Draw Down
Pricing Period. “Other Financing” shall mean (x) the issuance of Common Stock or
securities convertible into Common Stock at a net discount (after all fees and
discounts associated with the transaction) to the then current market price of
the Common Stock; provided, however, that stock options granted under the
Company’s stock option plans or shareholder rights plan and the issuance of
shares of Common Stock upon the exercise thereof, shares of Common Stock issued
under the Company’s employee stock purchase plans, shares of Common Stock
issuable upon conversion of options or convertible securities issued on or prior
to the Effective Date, shares of Common Stock and/or warrants to purchase shares
of Common Stock issued for the purposes of licensing agreements and/or
collaborative agreements with third parties and the issuance of shares of Common
Stock upon the exercise thereof, and warrants to purchase shares of Common Stock
issued in connection with equipment financings and/or real property leases (or
amendments thereto) and the issuance of shares of Common Stock upon the exercise
thereof (each, an “Acceptable Financing”) shall not be Other Financings; (y) the
implementation by the Company of a mechanism for the reset of the purchase price
of the Common Stock to below the then current market price of the Common Stock;
or (z) the issuance of Common Stock with warrants that is not an Acceptable
Financing.

 

Section 4.8    Stop Orders.  The Company will advise the Purchaser promptly and,
if requested by the Purchaser, will confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the Commission for amendment of or
a supplement to the Registration Statement, any Prospectus or for additional
information; (ii) of the Company’s receipt of notice of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of the suspension of qualification of the Shares for offering or
sale in any jurisdiction or the initiation of any proceeding for such purpose;
and (iii) of the Company becoming aware of the happening of any event, which
makes any statement of a material fact made in the Post-Effective Amendment or
the Prospectus (as then amended or supplemented) untrue or which requires the
making of any additions to or changes in the Post-Effective Amendment or the
Prospectus (as then amended or supplemented) in order to state a material fact
required by the Securities Act to be stated therein or necessary in order to
make the statements therein not misleading, or of the necessity to amend or
supplement the Prospectus (as then amended or supplemented) to comply with the
Securities Act or any other law. If at any time the Commission shall issue any
stop order suspending the effectiveness of the Registration Statement, the
Company will make commercially reasonable efforts to obtain the withdrawal of
such order at the earliest possible time.

 

15



--------------------------------------------------------------------------------

Section 4.9    Amendments to the Registration Statement.  The Company will not
file any amendment to the Registration Statement that relates to the Purchaser,
this Agreement or the transactions contemplated hereby or make any amendment or
supplement to the Prospectus that relates to the Purchaser, this Agreement or
the transactions contemplated hereby of which the Purchaser shall not previously
have been advised or to which the Purchaser shall reasonably object after being
so advised unless it is necessary to amend the Registration Statement or make
any amendment or supplement to the Prospectus to comply with the Securities Act
or any other applicable law or regulation, in which case the Company shall
expeditiously furnish to the Purchaser a reasonable number of copies thereof. In
addition, for so long as, in the reasonable opinion of counsel for the Purchaser
and counsel for the Company, a Prospectus is required to be delivered in
connection with any purchase of Shares by the Purchaser, the Company will not
file any Prospectus or Prospectus supplement with respect to the Shares without
delivering a copy of such Prospectus or Prospectus supplement to the Purchaser
promptly following such filing. It is understood that the Company may file
amendments to the Registration Statement and make amendments and supplements to
the Prospectus in connection with offerings pursuant to the Registration
Statement to parties other than the Purchaser, and that such amendments and
supplements shall not be covered by the first two (2) sentences of this Section
4.9.

 

Section 4.10    Prospectus Delivery.  The Company shall file with the Commission
a Prospectus supplement on the first Trading Day immediately following the end
of each Draw Down Pricing Period, and will deliver to the Purchaser, without
charge, in such quantities as reasonably requested by the Purchaser, copies of
each form of Prospectus and Prospectus supplement on each Settlement Date. The
Company consents to the use of the Prospectus (and of any amendment or
supplement thereto) in accordance with the provisions of the Securities Act and
with the securities or Blue Sky laws of the jurisdictions in which the Shares
may be sold by the Purchaser, in connection with the offering and sale of the
Shares and for such period of time thereafter as the Prospectus is required by
the Securities Act to be delivered in connection with sales of the Shares. If
during such period of time any event shall occur that in the judgment of the
Company and its counsel or in the judgment of counsel for the Purchaser is
required to be set forth in the Prospectus (as then amended or supplemented) or
should be set forth therein in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary to supplement or amend the Prospectus to comply with the Securities
Act or any other applicable law or regulation, the Company will forthwith
prepare and, subject to Section 4.9 above, file with the Commission an
appropriate supplement or amendment to such Prospectus, and will expeditiously
furnish to the Purchaser a reasonable number of copies thereof.

 

Section 4.11    Selling Restrictions; Volume Limitations.

 

(a)    The Purchaser covenants that prior to the Investment Period, during the
Investment Period and for a period of three (3) months after the termination of
this Agreement, neither the Purchaser nor any of its affiliates nor any entity
managed by the Purchaser will, directly or indirectly, sell any securities of
the Company except the Shares that it owns or has the right to purchase pursuant
to the provisions of a Draw Down Notice. Prior to the Investment Period, during
the Investment Period and for a period of three (3) months after any termination
of this Agreement, neither the Purchaser nor any of its affiliates nor any
entity managed by the Purchaser will ever enter into a short position with
respect to shares of Common Stock of the Company, including in any account of
the Purchaser’s or in any account directly or indirectly

 

16



--------------------------------------------------------------------------------

managed by the Purchaser or any affiliate of the Purchaser or any entity managed
by the Purchaser, except that the Purchaser may sell Shares that it is obligated
to purchase under a pending Draw Down Notice but has not yet taken possession of
so long as the Purchaser covers any such sales with the Shares purchased
pursuant to such Draw Down Notice. Prior to, during the Investment Period and
for a period of three (3) months after the termination of this Agreement, the
Purchaser shall not grant any option to purchase or acquire any right to dispose
or otherwise dispose for value of any shares of Common Stock or any securities
convertible into, or exchangeable for, or warrants to purchase, any shares of
Common Stock, or enter into any swap, hedge or other agreement that transfers,
in whole or in part, the economic risk of ownership of the Common Stock, except
for such sales permitted by the preceding two sentences. In addition, on a daily
Trading Day basis, the Purchaser agrees to restrict the volume of sales of
Shares by the Purchaser, its affiliates and any entity managed by the Purchaser
to no more than twenty percent (20%) of the total trading volume of the Common
Stock, as reported on Bloomberg Financial LP using HP function, for such Trading
Day.

 

(b)    In addition to the foregoing, in connection with any sale of the
Company’s securities (including any short sale permitted by the preceding
paragraph), the Purchaser shall comply in all respects with all applicable laws,
rules, regulations and orders, including, without limitation, the requirements
of the Securities Act and the Exchange Act, including, without limitation, Rule
415(a)(4) under the Securities Act and Regulation M and Rule 10b-5 under the
Exchange Act.

 

Section 4.12    Non-Public Information.  Neither the Company nor any of its
directors, officers or agents shall disclose any material non-public information
about the Company to the Purchaser.

 

Section 4.13    Carlin Equities Corp.  Unless the Purchaser has notified the
Company that it will use a different broker-dealer and the Company has filed an
amendment to the Registration Statement to that effect, the Purchaser will use
Carlin as its broker-dealer to effectuate all sales, if any, of the shares of
Common Stock that it may purchase from the Company pursuant to this Agreement.

 

ARTICLE V.

OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND

PURCHASE OF THE SHARES

 

Section 5.1    Opinion of Counsel and Certificate.  In connection with the
execution and delivery of this Agreement, the Purchaser has received (i) an
opinion of outside counsel to the Company, dated the Effective Date, in the form
of Exhibit A hereto, and (ii) a certificate from the Company, dated the
Effective Date, in the form of Exhibit B hereto.

 

Section 5.2    Conditions Precedent to the Obligation of the Company to Sell the
Shares.  The obligation hereunder of the Company to issue and sell the Shares to
the Purchaser under any Draw Down Notice or Call Option is subject to the
satisfaction or waiver of each of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

 

17



--------------------------------------------------------------------------------

(a)    Accuracy of the Purchaser’s Representations and Warranties.  Except for
representations and warranties that are expressly made as of a particular date,
the representations and warranties of the Purchaser in this Agreement shall be
true and correct in all material respects as of the date when made and as of
each Draw Down Exercise Date and each Settlement Date as though made at that
time.

 

(b)    Registration Statement.  The Company shall have a dollar amount of Shares
registered under the Registration Statement which are in an amount equal to or
in excess of the dollar amount worth of Shares issuable pursuant to such Draw
Down Notice or Call Option. The Post-Effective Amendment shall have been
declared effective by the Commission and shall have been amended or
supplemented, as required, to disclose the sale of the Shares prior to each
Settlement Date, as applicable, and there shall be no stop order suspending
effectiveness of the Registration Statement.

 

(c)    Performance by the Purchaser.  The Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to each Draw Down Exercise Date and each
Settlement Date, as applicable.

 

(d)    No Injunction.  No statute, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(e)    No Suspension, Etc.  Trading in the Common Stock shall not have been
suspended by the Commission or the Nasdaq (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to each Draw Down Exercise Date and applicable Settlement
Date), and, at any time prior to each Draw Down Exercise Date and applicable
Settlement Date, none of the events described in clauses (i), (ii) and (iii) of
Section 4.8 hereof shall have occurred, trading in securities generally as
reported on Nasdaq shall not have been suspended or limited, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Company, makes it
impracticable or inadvisable to issue the Shares.

 

(f)    No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

 

Section 5.3    Conditions Precedent to the Obligation of the Purchaser To Accept
a Draw Down or Call Option Grant and Purchase the Shares.  The obligation
hereunder of the Purchaser to accept a Draw Down or Call Option grant and to
acquire and pay for the Shares is subject to the satisfaction or waiver, at or
before each Draw Down Exercise Date and each

 

18



--------------------------------------------------------------------------------

Settlement Date, of each of the conditions set forth below. The conditions are
for the Purchaser’s sole benefit and may be waived by the Purchaser at any time
in its sole discretion.

 

(a)    Accuracy of the Company’s Representations and Warranties.  Except for
representations and warranties that are expressly made as of a particular date,
each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Draw
Down Exercise Date, as though made at that time, including, without limitation,
under Section 3.1(h) hereof.

 

(b)    Registration Statement.  The Company shall have a dollar amount of Shares
registered under the Registration Statement which are in an amount equal to or
in excess of the dollar amount worth of Shares issuable pursuant to such Draw
Down Notice or Call Option. The Post-Effective Amendment shall have been
declared effective by the Commission and shall have been amended or
supplemented, as required, to disclose the sale of the Shares prior to each
Settlement Date, as applicable.

 

(c)    No Suspension.  Trading in the Common Stock shall not have been suspended
by the Commission or the Nasdaq (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
each Draw Down Exercise Date), and, at any time prior to such Draw Down Exercise
Date, trading in securities generally as reported on Nasdaq shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
issue the Shares.

 

(d)    Performance by the Company.  The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to each Draw Down Exercise Date and each
Settlement Date and shall have delivered the Compliance Certificate
substantially in the form attached hereto as Exhibit C.

 

(e)    No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

(f)    No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

 

(g)    Aggregate Limit.  The issuance and sale of the Shares issuable pursuant
to such Draw Down Notice or Call Option will not violate Section 6.3 hereof.

 

19



--------------------------------------------------------------------------------

(h)    Shares Authorized.  The Shares issuable pursuant to such Draw Down Notice
or Call Option will have been duly authorized by all necessary corporate action
of the Company.

 

(i)    Opinion of Counsel.  Subsequent to the effective date of the
Post-Effective Amendment and prior to the first Draw Down under this Agreement,
the Purchaser shall have received (i) an opinion of outside counsel to the
Company in substantially the form set forth as Exhibit F hereto or as otherwise
reasonably acceptable to the Purchaser’s counsel and (ii) an opinion of in house
counsel to the Company in substantially the form set forth as Exhibit G hereto
or as otherwise reasonably acceptable to the Purchaser’s counsel.

 

ARTICLE VI.

DRAW DOWN TERMS; CALL OPTION

 

Section 6.1    Draw Down Terms.  Subject to the satisfaction of the conditions
set forth in this Agreement, and subject to Section 6.3 below, the parties agree
(unless otherwise mutually agreed upon by the parties in writing) as follows:

 

(a)    The Company may, in its sole discretion, issue a Draw Down Notice (as
defined in Section 6.1(j) hereof) for a specified Draw Down Amount Requested of
up to (i) $6,000,000 if the Threshold Price for the Draw Down Amount Requested
as set forth in such Draw Down Notice is equal to or greater than $10.00 and
less than $25.00 or (ii) $8,000,000 if the Threshold Price for the Draw Down
Amount Requested as set forth in such Draw Down Notice is equal to or greater
than $25.00, which Draw Down and Draw Down Notice the Purchaser will be
obligated to accept. The date the Company issues any Draw Down Notice in
accordance with this Section 6.1 shall be a “Draw Down Exercise Date” for
purposes of this Agreement.

 

(b)    Subject to Section 6.1(i) below, the number of Shares to be issued by the
Company to the Purchaser in connection with each Draw Down shall be equal to the
sum of the quotients (for each Trading Day of the Draw Down Pricing Period for
which the VWAP equals or exceeds the Threshold Price) of (x) 1/18th (or such
other fraction based on the length of the Draw Down Pricing Period) of the Draw
Down Amount divided by (y) the specified percentage of the VWAP set forth in
Section 6.1(k) hereof or such other percentage mutually agreed upon by the
Purchaser and the Company (the “Draw Down Discount Price”) of the Common Stock.

 

(c)    Only one Draw Down shall be allowed in each Draw Down Pricing Period.

 

(d)    Each Draw Down shall be settled on the second Trading Day after the end
of each Draw Down Pricing Period (the “Settlement Date”).

 

(e)    There shall be a minimum of five (5) Trading Days between the end of a
Draw Down Pricing Period and the commencement of the next Draw Down Pricing
Period.

 

(f)    There shall be a maximum of twenty-four (24) Draw Downs during the
Investment Period.

 

20



--------------------------------------------------------------------------------

(g)    At the end of each Draw Down Pricing Period, the Purchaser’s total Draw
Down commitment under this Agreement (which as of the Effective Date equals
$100,000,000 of shares of Common Stock or the Nasdaq Limit, whichever occurs
first) shall be reduced by the total amount of the Draw Down Amount and the Call
Option Amount, if any, for such Draw Down Pricing Period.

 

(h)    Each Draw Down will automatically expire immediately after the last
Trading Day of each Draw Down Pricing Period.

 

(i)    If the VWAP on a given Trading Day in the Draw Down Pricing Period is
less than the Threshold Price, then the total amount of the Draw Down Amount
Requested will be reduced by 1/18th (or such other fraction based on the length
of the Draw Down Pricing Period) and no Shares will be purchased or sold with
respect to such Trading Day, except as provided below. If trading in the Common
Stock is suspended for any reason for more than three (3) hours in any Trading
Day, the price of the Common Stock may, at the Purchaser’s option, be deemed to
be below the Threshold Price for that Trading Day. For each Trading Day during a
Draw Down Pricing Period that the VWAP is below the Threshold Price, the
Purchaser may elect in its sole discretion to purchase the Common Stock at the
Threshold Price multiplied by the applicable percentage set forth in Section
6.1(k) at the end of such Draw Down Pricing Period. The Purchaser will inform
the Company via facsimile transmission no later than 8:00 p.m. (New York time)
on the last Trading Day of such Draw Down Pricing Period as to the number of
Shares, if any, the Purchaser chooses to purchase under such circumstances.

 

(j)    As a condition to exercise of any Draw Down, the Company must provide a
notice to the Purchaser of the Company’s exercise of any Draw Down via facsimile
transmission before commencement of trading on the first Trading Day of the Draw
Down Pricing Period covered by such notice (the “Draw Down Notice”),
substantially in the form attached hereto as Exhibit D. The Draw Down Notice
shall specify the Draw Down Amount Requested, set the Threshold Price for such
Draw Down, designate the first Trading Day of the Draw Down Pricing Period and
specify the Call Option(s), if any, that the Company wishes to grant to the
Purchaser during the Draw Down Pricing Period and the applicable Threshold Price
for such Call Option (the “Call Option Threshold Price”). At no time shall the
Purchaser be required to purchase more than $8,000,000 of the Common Stock for a
given Draw Down Pricing Period (excluding the Common Stock purchased pursuant to
a Call Option).

 

(k)    With respect to any Draw Down, if the Market Capitalization is equal to
or above $1 billion, the Draw Down Discount Price shall be 96.20% of the VWAP.
If the Market Capitalization is below $1 billion and equal to or above $750
million, the Draw Down Discount Price shall be 95.70% of the VWAP. If the Market
Capitalization is below $750 million and equal to or above $500 million, the
Draw Down Discount Price shall be 95.20% of the VWAP. From $500 million to $300
million, for each $100 million decrease in Market Capitalization, the Draw Down
Discount Price shall be decreased by 0.50% incrementally.

 

(l)     On each Settlement Date, the Company shall deliver the Shares purchased
by the Purchaser to the Purchaser or its designees via DWAC, against payment
therefor to the Company’s designated account by wire transfer of immediately
available funds, provided that the Shares are received by the Purchaser no later
than 1:00 p.m. (New York time), or of next day available funds if the Shares are
received thereafter. In certain circumstances and as set forth in

 

21



--------------------------------------------------------------------------------

Section 9.1(b), a failure by the Company to deliver such Shares may result in
the payment of liquidated damages by the Company to the Purchaser.

 

(m)    If during a Draw Down Pricing Period the Company elects to reduce the
number of Trading Days in such Draw Down Pricing Period, the Company will notify
the Purchaser before commencement of trading on any Trading Day (a “Section
6.1(m) Notice”) and the last Trading Day of such Draw Down Pricing Period shall
be the Trading Day preceding the receipt of the Section 6.1(m) Notice; provided,
however, that if the Company delivers the Section 6.1(m) Notice during trading
hours on a Trading Day, then the last Trading Day of such Draw Down Pricing
Period shall be the Trading Day on which the Section 6.1(m) Notice was received
by the Purchaser.

 

The Purchaser will purchase the Truncated Draw Down Allocation Amount for each
of the Trading Days prior to receipt of the Section 6.1(m) Notice, for an
aggregate purchase price determined in accordance with clauses (b) and (i) of
this Section 6.1.

 

In addition, upon receipt of the Section 6.1(m) Notice, the Purchaser may, at
its option, elect to purchase Shares in an additional dollar amount equal to the
product of the Draw Down Amount Requested, first multiplied by (x) a fraction,
the numerator of which equals one (1) and the denominator of which equals
eighteen (18) or such other number of Trading Days in such Draw Down Pricing
Period as the parties may have mutually agreed upon with respect to such Draw
Down Pricing Period (eighteen or such other mutually agreed upon number being
referred to herein as the “Trading Day Number”), and next multiplied by (y) that
number that is equal to the Trading Day Number minus the number of Trading Days
in the reduced Draw Down Pricing Period. The price per share for such additional
dollar amount shall equal (i) the aggregate total of Truncated Draw Down
Allocation Amounts during the reduced Draw Down Pricing Period divided by (ii)
the number of Shares to be purchased during such reduced Draw Down Pricing
Period.

 

Upon receipt of the Section 6.1(m) Notice, the Purchaser may (x) elect to
purchase the Common Stock at the Threshold Price for any Trading Day that the
VWAP was below the Threshold Price during the reduced Draw Down Pricing Period
in accordance with Section 6.1(i) hereof, (y) elect to purchase the Common Stock
in the additional amount as set forth in the preceding paragraph of this Section
6.1(m), and (z) elect to exercise any unexercised Call Options (for a Call
Option Amount not in excess of $1,000,000) by issuing a Call Option Notice to
the Company, in each such case, no later than 10:00 a.m. (New York time) on the
first Trading Day after the end of the reduced Draw Down Pricing Period. The
exercise price of the Call Option shall be based on the VWAP on the last Trading
Day of the reduced Draw Down Pricing Period (in lieu of the VWAP as specified in
clause (A) of Section 6.2(b) hereof) and otherwise determined in accordance with
Section 6.2(b) hereof.

 

The Settlement Date for the Draw Down Amount and any Call Options exercised
during a reduced Draw Down Pricing Period shall be the second Trading Day after
receipt of the Section 6.1(m) Notice.

 

Section 6.2    Purchaser’s Call Option.  Subject to the satisfaction of the
conditions set forth in this Agreement, and subject to Section 6.3 below, the
parties agree (unless otherwise mutually agreed upon by the parties in writing)
as follows:

 

22



--------------------------------------------------------------------------------

(a)    The Company may, in its sole discretion, grant to the Purchaser the right
to exercise one (1) or more Call Options during each Draw Down Pricing Period
for a specified Call Option Amount Requested; provided, however, that (i) each
Call Option Amount Requested shall be for a minimum of $50,000, (ii) the
aggregate total of all Call Option Amounts Requested during a Draw Down Pricing
Period may not exceed $8,000,000, and (iii) the Call Option Amount on any
Trading Day during the Draw Down Pricing Period may not exceed $1,000,000. The
Call Option Amount Requested and the Call Option Threshold Price shall be set
forth in the Draw Down Notice.

 

(b)    The number of shares of Common Stock to be issued in connection with each
Call Option shall equal (i) the Call Option Amount divided by (ii) the
applicable percentage set forth in this Section 6.2(b) multiplied by the greater
of (A) the VWAP for the Common Stock on the day the Purchaser issues its Call
Option Notice or (B) the Call Option Threshold Price. If the Market
Capitalization is equal to or above $1 billion, the Draw Down Discount Price
shall be 96.20% of the VWAP. If the Market Capitalization is below $1 billion
and equal to or above $750 million, the Draw Down Discount Price shall be 95.70%
of the VWAP. If the Market Capitalization is below $750 million and equal to or
above $500 million, the Draw Down Discount Price shall be 95.20% of the VWAP.
From $500 million to $300 million, for each $100 million decrease in Market
Capitalization, the Draw Down Discount Price shall be decreased by 0.50%
incrementally.

 

(c)    Each Call Option exercised shall be settled on the next Settlement Date.

 

(d)    The Call Option Threshold Price designated by the Company in its Draw
Down Notice shall apply to each Call Option.

 

(e)    For each Call Option that the Purchaser exercises pursuant to this
Section 6.2, as a condition to such exercise the Purchaser must issue a Call
Option Notice (as defined in Section 1.1(h) hereof) to the Company no later than
8:00 p.m. (New York time) on the day such Call Option is exercised. If the
Purchaser does not exercise a Call Option by 8:00 p.m. (New York time) on the
last day of the applicable Draw Down Pricing Period, the Purchaser’s Call
Options with respect to that Draw Down Pricing Period shall automatically
terminate.

 

Section 6.3    Aggregate Limit.  Notwithstanding anything to the contrary
herein, in no event may the Company issue a Draw Down Notice or grant a Call
Option to the extent that the sale of shares of Common Stock pursuant thereto
and pursuant to all prior Draw Down Notices or Call Options issued hereunder
would cause the Company to sell or the Purchaser to purchase shares of Common
Stock which in the aggregate are in excess of the Aggregate Limit. If the
Company issues a Draw Down Notice or Call Option that otherwise would permit the
Purchaser to purchase shares of Common Stock which would cause the aggregate
purchases by Purchaser hereunder to exceed the Aggregate Limit, such Draw Down
Notice or Call Option shall be void ab initio to the extent of the amount by
which the dollar value of shares or number of shares, as the case may be, of
Common Stock otherwise issuable pursuant to such Draw Down Notice or Call Option
together with the dollar value of shares or number of shares, as the case may
be, of all other Common Stock purchased by the Purchaser pursuant hereto would
exceed the Aggregate Limit.

 

23



--------------------------------------------------------------------------------

ARTICLE VII.

TERMINATION

 

Section 7.1    Term, Termination by Mutual Consent.  Unless earlier terminated
as provided hereunder, this Agreement shall terminate automatically on the
earlier of (i) twenty eight (28) consecutive months from the Effective Date (the
“Investment Period”), (ii) the date that the entire dollar amount of Shares
registered under the Registration Statement have been issued and sold and (iii)
the date the Purchaser shall have purchased the first to occur of $100,000,000
of shares of Common Stock or the Nasdaq Limit. The Company may terminate this
Agreement effective upon three (3) days’ written notice to the Purchaser under
Section 9.4; provided, however, that such termination does not occur during a
Draw Down Pricing Period or prior to a Settlement Date. This Agreement may be
terminated at any time by mutual written consent of the parties, effective as of
the date of such mutual written consent unless otherwise provided in such
written consent.

 

Section 7.2    Other Termination.  The Company shall inform the Purchaser, and
the Purchaser shall have the right to terminate this Agreement within the
subsequent thirty (30) days (the “Event Period”), effective upon written notice
to the Company under Section 9.4 in the Event Period, if during the Investment
Period (x) the Company enters into a definitive agreement with any third party,
the principal purpose of which is to secure any equity financing which provides
for (i) the issuance of the Common Stock or securities convertible into Common
Stock at a discount to the then current market price of the Common Stock, other
than an underwritten public offering or an Acceptable Financing (as defined in
Section 4.7(b) hereof), or (ii) the implementation by the Company of a mechanism
for the reset of the purchase price of the Common Stock to below the then
current market price of the Common Stock, or (y) an event resulting in a
Material Adverse Effect or Material Change in Ownership has occurred. In such
event, the Purchaser may terminate this Agreement upon one (1) business day’s
prior written notice during the Event Period.

 

Section 7.3    Effect of Termination.  In the event of termination by the
Company or the Purchaser, written notice thereof shall forthwith be given to the
other party as provided in Section 9.4 and the transactions contemplated by this
Agreement shall be terminated without further action by either party. If this
Agreement is terminated as provided in Section 7.1 or 7.2 herein, this Agreement
shall become void and of no further force and effect, except as provided in
Section 9.9 hereof. Nothing in this Section 7.3 shall be deemed to release the
Company or the Purchaser from any liability for any breach under this Agreement,
or to impair the rights of the Company and the Purchaser to compel specific
performance by the other party of its obligations under this Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE VIII.

INDEMNIFICATION

 

Section 8.1    General Indemnity.

 

(a)    Indemnification by the Company.  The Company will indemnify and hold
harmless the Purchaser, Carlin and each person, if any, who controls the
Purchaser or Carlin within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act from and against any losses, claims, damages,
liabilities and expenses (including reasonable costs of defense and
investigation and all attorneys’ fees) to which the Purchaser, Carlin and each
such controlling person may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages, liabilities and expenses (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement relating to Common
Stock being sold to the Purchaser (including any Prospectus or Prospectus
supplement relating thereto), or any amendment or supplement to it, or (ii) the
omission or alleged omission to state in the Registration Statement or any
document incorporated by reference in the Registration Statement, a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 

The Company will reimburse the Purchaser, Carlin and each such controlling
person promptly upon demand for any legal or other costs or expenses reasonably
incurred by the Purchaser, Carlin or such controlling person in investigating,
defending against, or preparing to defend against any such claim, action, suit
or proceeding, except that the Company will not be liable to the extent any
loss, claim, damage, liability or expense arises out of, or is based upon, an
untrue statement, alleged untrue statement, omission or alleged omission,
included in any Prospectus or Prospectus supplement or any amendment or
supplement to the Prospectus or Prospectus supplement in reliance upon, and in
conformity with, written information furnished by either the Purchaser, Carlin
to the Company for inclusion in the Prospectus or Prospectus supplement.

 

(b)    Indemnification by the Purchaser.  The Purchaser will indemnify and hold
harmless the Company, each of its directors and officers, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act from and against any losses, claims,
damages, liabilities and expenses (including reasonable costs of defense and
investigation and all attorneys fees) to which the Company and each such
controlling person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities and expenses (or actions in
respect thereof) arise out of or are based upon (i) an untrue statement, alleged
untrue statement, omission or alleged omission, included in any Prospectus or
Prospectus supplement or any amendment or supplement to the Prospectus or
Prospectus supplement in reliance upon, and in conformity with, written
information furnished by the Purchaser to the Company for inclusion in the
Prospectus or Prospectus supplement, or (ii) the omission or alleged omission to
state in any Prospectus or Prospectus supplement or any amendment or supplement
to it a material fact required to be stated therein or necessary to make the
statements therein not misleading, to the extent, but only to the extent, the
untrue statement, alleged untrue statement, omission or alleged omission was
made in reliance upon, and in conformity with, written information furnished by
the Purchaser to the Company for inclusion in the Prospectus or Prospectus
supplement or an amendment or

 

25



--------------------------------------------------------------------------------

supplement to it.

 

The Purchaser will reimburse the Company and each such director, officer or
controlling person promptly upon demand for any legal or other costs or expenses
reasonably incurred by the Company or the other person in investigating,
defending against, or preparing to defend against any loss, claim, damage,
liability or expense arising out of, or based upon, an untrue statement, alleged
untrue statement, omission or alleged omission, included in any Prospectus or
Prospectus supplement or any amendment or supplement to the Prospectus or
Prospectus supplement in reliance upon, and in conformity with, written
information furnished by the Purchaser to the Company for inclusion in the
Prospectus or Prospectus supplement.

 

Section 8.2    Indemnification Procedures.  Promptly after a person receives
notice of a claim or the commencement of an action for which the person intends
to seek indemnification under Section 8.1, the person will notify the
indemnifying party in writing of the claim or commencement of the action, suit
or proceeding; provided, however, that failure to notify the indemnifying party
will not relieve the indemnifying party from liability under Section 8.1, except
to the extent it has been materially prejudiced by the failure to give notice.
The indemnifying party will be entitled to participate in the defense of any
claim, action, suit or proceeding as to which indemnification is being sought,
and if the indemnifying party acknowledges in writing the obligation to
indemnify the party against whom the claim or action is brought, the
indemnifying party may (but will not be required to) assume the defense against
the claim, action, suit or proceeding with counsel satisfactory to it. After an
indemnifying party notifies an indemnified party that the indemnifying party
wishes to assume the defense of a claim, action, suit or proceeding, the
indemnifying party will not be liable for any legal or other expenses incurred
by the indemnified party in connection with the defense against the claim,
action, suit or proceeding except that if, in the opinion of counsel to the
indemnifying party, one or more of the indemnified parties should be separately
represented in connection with a claim, action, suit or proceeding, the
indemnifying party will pay the reasonable fees and expenses of one separate
counsel for the indemnified parties. Each indemnified party, as a condition to
receiving indemnification as provided in Section 8.1, will cooperate in all
reasonable respects with the indemnifying party in the defense of any action or
claim as to which indemnification is sought. No indemnifying party will be
liable for any settlement of any action effected without its prior written
consent. No indemnifying party will, without the prior written consent of the
indemnified party, effect any settlement of a pending or threatened action with
respect to which an indemnified party is, or is informed that it may be, made a
party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the indemnified party from all
liability and claims which are the subject matter of the pending or threatened
action.

 

If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which it is
entitled to indemnification thereunder, each indemnifying party will, in lieu of
indemnifying the indemnified party, contribute to the amount paid or payable by
the indemnified party as a result of such loss or liability, (i) in the
proportion which is appropriate to reflect the relative benefits received by the
indemnifying party on the one hand and by the indemnified party on the other
from the sale of Shares which is the subject of the claim, action, suit or
proceeding which resulted in the loss or liability or (ii) if that allocation is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the

 

26



--------------------------------------------------------------------------------

relative benefits of the sale of such Shares, but also the relative fault of the
indemnifying party and the indemnified party with respect to the statements or
omissions which are the subject of the claim, action, suit or proceeding that
resulted in the loss or liability, as well as any other relevant equitable
considerations.

 

ARTICLE IX.

MISCELLANEOUS

 

Section 9.1    Fees and Expenses.

 

(a)    Each party shall bear its own fees and expenses related to the
transactions contemplated by this Agreement; provided, however, that the Company
shall pay, at the Effective Date, all reasonable attorneys’ fees and expenses
(exclusive of disbursements and out-of-pocket expenses) incurred by the
Purchaser up to $50,000 in connection with the preparation, negotiation,
execution and delivery of this Agreement. In addition, the Company shall pay all
reasonable attorneys’ fees and expenses incurred by the Purchaser in connection
with any amendments, modifications or waivers of this Agreement. The Company
shall pay all stamp or other similar taxes and duties levied in connection with
issuance of the Shares pursuant hereto.

 

(b)    If the Company issues a Draw Down Notice and fails to deliver the Shares
on the applicable Settlement Date, and such failure continues for ten (10)
Trading Days, the Company shall pay the Purchaser, in cash or restricted shares
of Common Stock, at the option of the Purchaser, as liquidated damages for such
failure and not as a penalty, an amount equal to two percent (2%) of the payment
required to be paid by the Purchaser on such Settlement Date (i.e., the sum of
the Draw Down Amount and the Call Option Amount) for the initial thirty (30)
days following such Settlement Date until the Shares have been delivered, and an
additional two percent (2%) for each additional thirty (30) day period
thereafter until the Shares have been delivered, which amount shall be prorated
for such periods less than thirty (30) days.

 

Section 9.2    Specific Enforcement, Consent to Jurisdiction.

 

(a)    The Company and the Purchaser acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that either party shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement by the other party and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which either
party may be entitled by law or equity.

 

(b)    Each of the Company and the Purchaser (i) hereby irrevocably submits to
the jurisdiction of the United States District Court and other courts of the
United States sitting in the State of New York for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement, and (ii)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Each of the Company and
the Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall

 

27



--------------------------------------------------------------------------------

constitute good and sufficient service of process and notice thereof. Nothing in
this Section shall affect or limit any right to serve process in any other
manner permitted by law.

 

Section 9.3    Entire Agreement; Amendment.  This Agreement represents the
entire agreement of the parties with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by either
party relative to subject matter hereof not expressly set forth herein. No
provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto.

 

Section 9.4    Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, by telex (with correct answer
back received), telecopy or facsimile (with telecopy or facsimile machine
confirmation of delivery received) at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The address for
such communications shall be:

 

If to the Company:    CV Therapeutics, Inc.      3172 Porter Drive      Palo
Alto, CA 94304      Telephone Number: (650) 475-9611      Fax: (650) 858-0388  
   Attention:    Tricia Borga Suvari           Vice President and General
Counsel With copies to:    Latham & Watkins      505 Montgomery Street, Suite
1900      San Francisco, CA 94111      Telephone Number: (415) 395-8131     
Fax: (415) 395-8095      Attention: Laura L. Gabriel, Esq. If to the Purchaser:
   Acqua Wellington North American Equities Fund, Ltd.      c/o Fortis Fund
Services (Bahamas) Ltd.      Montage Sterling Centre      East Bay Street, P.O.
Box 55-6238      Nassau, Bahamas      Telephone Number: (242) 394-2700      Fax:
(242) 394-9667      Attention: Anthony L. M. Inder Rieden With copies to:   
Jenkens & Gilchrist Parker Chapin LLP      The Chrysler Building      405
Lexington Avenue      New York, NY 10174

 

28



--------------------------------------------------------------------------------

     Telephone Number: (212) 704-6000      Fax: (212) 704-6157      Attention:
Christopher S. Auguste, Esq.

 

Either party hereto may from time to time change its address for notices by
giving at least ten (10) days advance written notice of such changed address to
the other party hereto.

 

Section 9.5    Waivers.  No waiver by either party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provisions,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter. No provision of this Agreement may be waived other
than in a written instrument signed by the party against whom enforcement of
such waiver is sought.

 

Section 9.6    Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

Section 9.7    Successors and Assigns.  The Purchaser may not assign this
Agreement to any person without the prior consent of the Company, in the
Company’s sole discretion. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. The assignment by a
party to this Agreement of any rights hereunder shall not affect the obligations
of such party under this Agreement.

 

Section 9.8    Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions.

 

Section 9.9    Survival.  The representations and warranties of the Company and
the Purchaser contained in Article III and the covenants contained in Article IV
shall survive the execution and delivery hereof until the termination of this
Agreement, and the agreements and covenants set forth in Article VIII of this
Agreement shall survive the execution and delivery hereof.

 

Section 9.10    Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event any signature is
delivered by facsimile transmission, the party using such means of delivery
shall cause four additional executed signature pages to be physically delivered
to the other parties within five days of the execution and delivery hereof.

 

Section 9.11    Publicity.  On or after the Effective Date, the Company may
issue a press release or otherwise make a public statement or announcement with
respect to this Agreement or the transactions contemplated hereby or the
existence of this Agreement (including, without limitation, by filing a copy of
this Agreement with the Commission); provided, however, that prior to issuing
any such press release, making any such public statement or announcement, the

 

29



--------------------------------------------------------------------------------

Company shall consult with the Purchaser on the form and substance of such press
release or other disclosure.

 

Section 9.12    Severability.  The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

Section 9.13    Further Assurances.  From and after the date of this Agreement,
upon the request of the Purchaser or the Company, each of the Company and the
Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

CV THERAPEUTICS, INC. By:  

/s/  Louis G. Lange, M.D., Ph.D.

--------------------------------------------------------------------------------

    Name:  Louis G. Lange, M.D., Ph.D.     Title:    Chairman and Chief
Executive Officer ACQUA WELLINGTON NORTH AMERICAN EQUITIES FUND, LTD. By:  

/s/  Anthony L.M. Inder Rieden

--------------------------------------------------------------------------------

    Name:  Anthony L.M. Inder Rieden     Title:    Director

 

31



--------------------------------------------------------------------------------

EXHIBIT A TO THE

COMMON STOCK PURCHASE AGREEMENT

OPINION OF OUTSIDE COUNSEL

 

 

32



--------------------------------------------------------------------------------

EXHIBIT B TO THE

COMMON STOCK PURCHASE AGREEMENT

CERTIFICATE OF THE COMPANY

 

CLOSING CERTIFICATE

 

July 3, 2003

 

The undersigned, Tricia Borga Suvari, Assistant Secretary of CV Therapeutics,
Inc., a Delaware corporation (the “Company”), delivers this certificate in
connection with the Common Stock Purchase Agreement, dated as of July 3, 2003
(the “Agreement”), by and among the Company and Acqua Wellington North American
Equities Fund, Ltd. (the “Purchaser”), and hereby certifies on the date hereof,
that (capitalized terms used herein without definition have the meanings
assigned to them in the Agreement):

 

1.    Attached hereto as Exhibit A is a true, complete and correct copy of the
Amended and Restated Certificate of Incorporation of the Company as filed with
the Secretary of State of the State of Delaware. The Certificate of
Incorporation of the Company has not been further amended or restated, and no
document with respect to any amendment to the Amended and Restated Certificate
of Incorporation of the Company has been filed in the office of the Secretary of
State of the State of Delaware since the date shown on the face of the state
certification relating to the Company’s Amended and Restated Certificate of
Incorporation, which is in full force and effect on the date hereof, and no
action has been taken by the Company in contemplation of any such amendment or
the dissolution, merger or consolidation of the Company.

 

2.    Attached hereto as Exhibit B is a true and complete copy of the Amended
and Restated By-laws of the Company, as amended and restated through, and as in
full force and effect on, the date hereof, and no proposal for any amendment,
repeal or other modification to the Amended and Restated By-laws of the Company
has been taken or is currently pending before the Board of Directors or
stockholders of the Company.

 

3.    The Board of Directors of the Company has approved the transactions
contemplated by the Agreement; said approval has not been amended, rescinded or
modified and remains in full force and effect as of the date hereof.

 

4.    Each person who, as an officer of the Company, or as attorney-in-fact of
an officer of the Company, signed (i) the Agreement and (ii) any other document
delivered prior hereto or on the date hereof in connection with the transactions
contemplated by the Agreement, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.

 

5.    Latham & Watkins is entitled to rely on this certificate in connection
with the opinions that such firm is rendering pursuant to Sections 5.1 of the
Agreement.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

 

--------------------------------------------------------------------------------

By:   Tricia Borga Suvari     Assistant Secretary

 

 

34



--------------------------------------------------------------------------------

EXHIBIT C TO THE

COMMON STOCK PURCHASE AGREEMENT

COMPLIANCE CERTIFICATE

 

In connection with the issuance of shares of common stock of CV Therapeutics,
Inc. (the “Company”) pursuant to the Draw Down Notice, dated ____________
delivered by the Company to Acqua Wellington North American Equities Fund, Ltd.
(the “Purchaser”) pursuant to Article VI of the Common Stock Purchase Agreement
dated as of July 3, 2003, by and between the Company and Acqua Wellington North
American Equities Fund, Ltd. (the “Agreement”), the undersigned hereby certifies
as follows:

 

1.    The undersigned is the duly elected _____________ of the Company.

 

2.    Except as set forth in the attached Schedule, the representations and
warranties of the Company set forth in Section 3.1 of the Agreement are true and
correct in all material respects as though made on and as of the date hereof,
except for representations and warranties that speak as of a particular date.

 

3.    The Company has performed in all material respects all covenants and
agreements to be performed by the Company on or prior to the Draw Down Exercise
Date and the Settlement Date related to the Draw Down Notice and has complied in
all material respects with all obligations and conditions contained in Section
5.3 of the Agreement.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

 

The undersigned has executed this Certificate this _____ day of _____________,
_____.

 

By:  

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

35



--------------------------------------------------------------------------------

EXHIBIT D TO THE

COMMON STOCK PURCHASE AGREEMENT

FORM OF DRAW DOWN NOTICE

 

Reference is made to the Common Stock Purchase Agreement dated as of July 3,
2003, (the “Purchase Agreement”) between CV Therapeutics, Inc., a Delaware
corporation (the “Company”), and Acqua Wellington North American Equities Fund,
Ltd. Capitalized terms used and not otherwise defined herein shall have the
meanings given such terms in the Purchase Agreement.

 

In accordance with and pursuant to Section 6.1 of the Purchase Agreement, the
Company hereby issues this Draw Down Notice to exercise a Draw Down request for
the Draw Down Amount indicated below.

 

Draw Down Amount:  

 

--------------------------------------------------------------------------------

Call Option Amount Requested:  

 

--------------------------------------------------------------------------------

Draw Down Pricing Period start date:  

 

--------------------------------------------------------------------------------

Draw Down Pricing Period end date:  

 

--------------------------------------------------------------------------------

Settlement Date:  

 

--------------------------------------------------------------------------------

Draw Down Threshold Price:  

 

--------------------------------------------------------------------------------

Call Option Threshold Price:  

 

--------------------------------------------------------------------------------

Minimum Threshold Price:  

 

--------------------------------------------------------------------------------

Dollar Amount and Number of Shares of Common Stock Currently Unissued under the
Registration Statement:  

 

--------------------------------------------------------------------------------

Dollar Amount and Number of Shares of Common Stock Currently Available under the
Aggregate Limit:  

 

--------------------------------------------------------------------------------

 

            CV THERAPEUTICS, INC. Dated:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

               

Name:

Title:

           

Address:

Facsimile No.

 

36



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

 

ACQUA WELLLINGTON NORTH

AMERICAN EQUITIES FUND, LTD.

 

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:

 

 

37



--------------------------------------------------------------------------------

EXHIBIT E TO THE

COMMON STOCK PURCHASE AGREEMENT

FORM OF CALL OPTION NOTICE

 

To:  

 

--------------------------------------------------------------------------------

Fax#:  

 

--------------------------------------------------------------------------------

 

Reference is made to the Common Stock Purchase Agreement dated as of July 3,
2003 (the “Purchase Agreement”) between CV Therapeutics, Inc., a Delaware
corporation (the “Company”), and Acqua Wellington North American Equities Fund,
Ltd. Capitalized terms used and not otherwise defined herein shall have the
meanings given such terms in the Purchase Agreement.

 

In accordance with and pursuant to Section 6.2 of the Purchase Agreement, the
Purchaser hereby issues this Call Option Notice to exercise a Call Option for
the Call Option Amount indicated below.

 

Call Option Amount Exercised:  

 

--------------------------------------------------------------------------------

Number of Shares to be purchased:  

 

--------------------------------------------------------------------------------

VWAP on the date hereof:  

 

--------------------------------------------------------------------------------

Draw Down Discount Price:  

 

--------------------------------------------------------------------------------

Settlement Date:  

 

--------------------------------------------------------------------------------

Threshold Price:  

 

--------------------------------------------------------------------------------

Minimum Threshold Price:  

 

--------------------------------------------------------------------------------

 

Dated:  

 

--------------------------------------------------------------------------------

      ACQUA WELLINGTON NORTH AMERICAN EQUITIES FUND, LTD.             By:  

 

--------------------------------------------------------------------------------

               

Name:

Title:

           

Address:

Facsimile No.

 

38



--------------------------------------------------------------------------------

EXHIBIT F TO THE

COMMON STOCK PURCHASE AGREEMENT

OPINION OF OUTSIDE COUNSEL

 

 

39



--------------------------------------------------------------------------------

EXHIBIT G TO THE

COMMON STOCK PURCHASE AGREEMENT

OPINION OF IN HOUSE COUNSEL

 

 

40



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

RELATING TO THE COMMON STOCK

PURCHASE AGREEMENT, DATED AS OF JULY 3, 2003

AMONG CV THERAPEUTICS, INC. AND

ACQUA WELLINGTON NORTH AMERICAN EQUITIES FUND, LTD.

 

 

This disclosure schedule is made and given pursuant to Section 3 of the Common
Stock Purchase Agreement, dated as of July 3, 2003 (the “Agreement”), by and
between CV Therapeutics, Inc. (the “Company”) and Acqua Wellington North
American Equities Fund, Ltd. Unless the context otherwise requires, all
capitalized terms are used herein as defined in the Agreement. The numbers below
correspond to the section numbers of representations and warranties in the
Agreement most directly modified by the below exceptions.

 

41